Peh Cueiam.
This was an action to recover damages arising out of an accident, alleged to be due to the negligence of the defendant in operating a. bus in which the plaintiffs were passengers.
Mary Mulhorn, the wife, has a verdict for $5,000, and George Mulhorn, her husband, has a verdict for $2,500.
The defendant has a rule to show cause why the verdicts should not be set aside. The sole ground urged is that the verdicts are excessive.
Under the complaint, as contained in the state of the case, the husband claims damages only for loss of services and consortium of his wife, and the cost of effecting a cure of the wife. His verdict seems to be based upon personal injuries suffered by him also.
The verdict in favor of the wife, Mary Mulhorn, is not excessive, and the rule to show cause as to her verdict is discharged, with costs.
*1044If the husband, George Mulhorn, will file an amended complaint increasing his demand so as to cover injuries suffered by himself, then the rule to show cause as to his verdict will be discharged, with costs, otherwise it will be made absolute.